Exhibit 99.1 ANPATH GROUP, INC. ANNOUNCES ITS SUCCESSFUL EMERGENCE FROM ITS CHAPTER 11 RESTRUCTURING MOORESVILLE, NC (December 23, 2010) Anpath Group, Inc. (OTCBB:ANPG), (“Anpath Group”, or the “Company”), announced today its successful emergence from its Chapter 11 restructuring. In May Anpath Group filed a voluntary petition under Chapter 11 of the U.S. Bankruptcy Code in the District of Delaware. The company secured debtor-in-possession financing from several lenders, including the Company’s existing senior secured note holder, to continue ongoing operations during the reorganization process. Commercialization of its broad range of commercial and industrial infection prevention technologies had taken the Company much longer than anticipated. The company's plan of reorganization was confirmed on November 22, 2010 by the Hon. Kevin J. Carey of the U.S. Bankruptcy Court for the District of Delaware. “Anpath emerges from bankruptcy with good liquidity, no long-term debt and lower overhead costs”, stated J. Lloyd Breedlove, President and CEO.“Moreover, we now have more time to execute our plans to exploit our technology and resultant infection prevention products designed to prevent the spread of infectious microorganisms that produce harmful effects on people, equipment and the environment.We believe our action, which has been made possible by the support of our senior lenders, will, in the long run, provide the best chance for all parties vested with an interest in the Company to realize the Company’s potential”. In addition to Mr. Breedlove, the company announced the other members of its new board of highly experienced directors: · Ira N. Kalfus, M.D.Dr. Kalfus was formerly VP of Medical Affairs at Lev Pharmaceuticals, where he led the clinical development for Cinryze, which was approved by FDA in 2008.Upon the acquisition of Lev by ViroPharma Inc. in 2008, he has advised ViroPharma on product launch, expansion and investor relations. He is also a principal at M2G Consulting and is particularly interested inearly to late stagepharmaceutical and biotechopportunities. Clients include hedge funds, advisory firms and industry. He is Chief Medical Officer of Thar Pharmaceuticals, a Pittsburgh based pharmaceutical start-up.His other positions have included Hillside Medical Associates (practicing internist for approximately 15 years)Aetna/US Healthcare (Medical Director),and Long Island Jewish Medical Center (President of the Staff Society and Chairman of Performance Improvement). Dr. Kalfus completed residency in Internal Medicine at Long Island Jewish Medical Center and graduated from Albert Einstein College of Medicine (M.D.) and Columbia University (B.A. in Biology). · Philip MandelbaumSince September, 1998, Philip Mandelbaum has served as Treasurer and Chief Financial Officer of The Remus Group, a consortium of privately held investment companies. Mr. Mandelbaum is a graduate of the Rutgers Graduate School of Business Administration with a Masters Degree in Business Administration from the Professional Accounting Program. Mr. Mandelbaum is Certified Public Accountant and has practiced in the public accounting arena for over 30 years. Chapter 11 Emergence
